Exhibit 10.2

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

dated as of

February 21, 2017

among

BIODELIVERY SCIENCES INTERNATIONAL, INC.

The Other Grantors from Time to Time Party Hereto

and

CRG SERVICING LLC,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Section 1. Definitions, Etc

     1   

1.01 Certain Uniform Commercial Code Terms

     1   

1.02 Additional Definitions

     1   

1.03 Other Defined Terms

     3   

Section 2. Representations and Warranties

     3   

2.01 Organizational Matters; Enforceability, Etc

     3   

2.02 Title

     4   

2.03 Names, Etc

     4   

2.04 Changes in Circumstances

     4   

2.05 Pledged Shares

     4   

2.06 Promissory Notes

     5   

2.07 Intellectual Property

     5   

2.08 Deposit Accounts, Securities Accounts and Commodity Accounts

     6   

2.09 Commercial Tort Claims

     6   

2.10 Update of Schedules

     6   

Section 3. Collateral

     6   

3.01 Granting Clause

     6   

3.02 First-Tier Foreign Subsidiary; Certain Leases and Licenses

     7   

Section 4. Further Assurances; Remedies

     8   

4.01 Delivery and Other Perfection

     8   

4.02 Other Financing Statements or Control

     10   

4.03 Preservation of Rights

     10   

4.04 Special Provisions Relating to Certain Collateral

     10   

4.05 Remedies

     12   

4.06 Deficiency

     14   

4.07 Locations; Names, Etc

     14   

4.08 Private Sale

     15   

4.09 Application of Proceeds

     15   

4.10 Attorney in Fact

     15   

4.11 Perfection and Recordation

     15   

4.12 Termination

     16   

4.13 Further Assurances

     16   

 

i



--------------------------------------------------------------------------------

Section 5. Miscellaneous

     16   

5.01 Notices

     16   

5.02 No Waiver

     17   

5.03 Amendments, Etc

     17   

5.04 Expenses

     17   

5.05 Successors and Assigns

     17   

5.06 Counterparts

     17   

5.07 Governing Law; Submission to Jurisdiction; Etc

     17   

5.08 WAIVER OF JURY TRIAL

     18   

5.09 Captions

     18   

5.10 Agents and Attorneys in Fact

     18   

5.11 Severability

     18   

5.12 Additional Grantors

     18    EXHIBITS    Exhibit A - Form of Joinder   

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT (this “Agreement”) dated as of February 21, 2017, among
BIODELIVERY SCIENCES INTERNATIONAL, INC., a Delaware corporation (“Borrower”),
the undersigned guarantors (collectively with Borrower and each entity that
becomes a “Grantor” hereunder as contemplated by Section 5.12, the “Grantors”
and each, a “Grantor”), and CRG Servicing LLC, a Delaware limited liability
company (“CRG Servicing”), as administrative agent and collateral agent for the
Lenders (in such capacities, together with its successors and assigns,
“Administrative Agent”).

The Lenders have agreed to provide term loans to Borrower as provided in the
Loan Agreement (as defined below).

Each Grantor (other than Borrower) has guaranteed the obligations of Borrower to
the Secured Parties under the Loan Agreement.

To induce the Lenders to extend credit under the Loan Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor has agreed to grant a security interest in the
Collateral (as defined below) of such Grantor as security for the Secured
Obligations (as defined below).

Accordingly, the parties hereto agree as follows:

Section 1. Definitions, Etc.

1.01 Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Check,”
“Commodity Account”, “Commodity Contract”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Encumbrance,” “Equipment”, “Fixture”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”, “Letter
of Credit”, “Proceeds,” “Promissory Note,” “Record” and “Supporting Obligation”
have the respective meanings set forth in Article 9 of the NYUCC, and the terms
“Certificated Security”, “Entitlement Holder”, “Financial Asset”, “Securities
Account”, “Security”, “Security Entitlement” and “Uncertificated Security” have
the respective meanings set forth in Article 8 of the NYUCC.

1.02 Additional Definitions. In addition, as used herein:

“Collateral” has the meaning assigned to such term in Section 3.01.

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in the Code.

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.

 

1



--------------------------------------------------------------------------------

“Excluded Asset” means (a) to the extent any property is excluded from the
Collateral solely by operation of Section 3.02, such property and (b) the
Excluded Intellectual Property.

“Excluded Intellectual Property” means that certain intellectual property of the
Grantors specified on Schedule 6A of the Security Agreement Disclosure Letter.

“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
any Grantor on the date hereof and identified in Schedule 2 of the Security
Agreement Disclosure Letter.

“Issuers” means, collectively, (a) the respective Persons identified on Schedule
2 of the Security Agreement Disclosure Letter under the caption “Issuer”,
(b) any other Person that shall at any time be a Subsidiary of any Grantor, and
(c) the issuer of any equity securities hereafter owned by any Grantor.

“Joinder” has the meaning specified in Section 5.12.

“Loan Agreement” means that certain term loan agreement, dated as of the date
hereof, among Borrower, the Subsidiary Guarantors from time to time party
thereto, the lenders from time to time party thereto and Administrative Agent,
as such agreement is amended, supplemented, or otherwise modified, restated,
extended, renewed, or replaced from time to time.

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, if the title thereto is governed by a certificate of title or
ownership.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations in part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.

“Pledged Property” means the Deposit Accounts, the Pledged Shares, the
Securities Accounts, the Commodity Accounts and all or any part of any other
present or future interests of any Grantors in Investment Property, including
all of the present or future Security Entitlements of such Grantor as
Entitlement Holders in respect of such Security Entitlements, all of the present
or future Commodity Contracts of such Grantor as commodity customers in respect
of such Commodity Contracts, all credit balances relating to such property, all
Chattel Paper, Electronic Chattel Paper, Instruments and Letter Of Credit Rights
of Grantors, and all other rights and benefits accruing to or arising in
connection with such property, and all Proceeds of such property.

“Pledged Shares” means, collectively, (a) the Initial Pledged Shares and (b) all
other Shares of any Issuer now or hereafter owned by any Grantor, together in
each case with (i) all certificates representing the same, (ii) all shares,
securities, moneys or other property

 

2



--------------------------------------------------------------------------------

representing a dividend on or a distribution or return of capital on or in
respect of the Pledged Shares, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Shares or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
holders of, or otherwise in respect of, the Pledged Shares, and (iii) without
prejudice to any provision of any of the Loan Documents prohibiting any merger
or consolidation by an Issuer, all Shares of any successor entity of any such
merger or consolidation.

“Secured Obligations” means, with respect to each Grantor, the Obligations of
such Grantor (other than Warrant Obligations).

“Security Agreement Disclosure Letter” means that certain Disclosure Letter
relating to this Agreement of even date herewith and as amended from time to
time to which certain of the Schedules referenced are identified herein are
attached.

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world, together, in each case, with the
product lines and goodwill of the business connected with the use thereof.

1.03 Other Defined Terms. All other capitalized terms used and not defined
herein have the meanings ascribed to them in the Loan Agreement.

Section 2. Representations and Warranties. Each Grantor represents and warrants
to the Secured Parties that:

2.01 Organizational Matters; Enforceability, Etc. (a) Each Grantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The execution, delivery and performance of
this Agreement, and the grant of the security interests pursuant hereto, (i) are
within such Grantor’s powers and have been duly authorized by all necessary
corporate or other action, (ii) do not require any consent or approval of,
registration or filing with, or any other action by, any governmental authority
or court, except for (A) such as have been obtained or made and are in full
force and effect and (B) filings and recordings in respect of the security
interests created pursuant hereto, (iii) will not violate any applicable law or
regulation or the charter, bylaws or other organizational documents of such
Grantor or any order of any governmental authority or court binding upon such
Grantor or its property, (iv) will not violate or result in a default under any
indenture, agreement or other instrument binding upon such Grantor or any of its
assets, or give rise to a right thereunder to require any payment to be made by
any such person, and (v) except for the security interests created pursuant
hereto, will not result in the creation or imposition of any Lien on any asset
of such Grantor.

(b) This Agreement has been duly executed and delivered by such Grantor and
constitutes, a legal, valid and binding obligation of such Grantor, enforceable
against such

 

3



--------------------------------------------------------------------------------

Grantor in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

2.02 Title. (a) Such Grantor is the sole beneficial owner of the Collateral in
which it purports to grant a lien hereunder, and no lien exists upon such
Collateral (and no right or option to acquire the same exists in favor of any
other Person) other than Permitted Liens.

(b) The security interest created or provided for herein constitutes a valid
first-priority (subject to Permitted Priority Liens) perfected lien on such
Collateral, subject, for the following Collateral, to the occurrence of the
following: (i) in the case of Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the filing of a UCC
financing statement naming such Grantor as debtor, the Secured Parties as
secured parties, and listing all personal property as collateral, (ii) with
respect to any Deposit Account, Securities Account or Commodity Account, the
execution of agreements among such Grantor, the applicable financial institution
and the Administrative Agent, effective to grant “control” (as defined in the
UCC) over such Deposit Account, Securities Account or Commodity Account to the
Administrative Agent, (iii) with respect to any Intellectual Property not
described in the foregoing clause (i), the filing of this Security Agreement or
a short-form security agreement with the applicable Intellectual Property office
of the applicable government, and (iv) in the case of all certificated Shares,
the delivery thereof to the Administrative Agent, properly endorsed for transfer
to the Administrative Agent or in blank.

2.03 Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of such Grantor as of the date hereof are correctly set forth in
Schedule 1 of the Security Agreement Disclosure Letter. Schedule 1 of the
Security Agreement Disclosure Letter correctly specifies (i) the place of
business of such Grantor or, if such Grantor has more than one place of
business, the location of the chief executive office of such Grantor and
(ii) each location where Collateral in excess of $250,000 is stored or located.

2.04 Changes in Circumstances. Such Grantor has not (a) within the period of
four months prior to the date hereof, changed its location (as defined in
Section 9-307 of the NYUCC), or (b) except as specified in Schedule 1 of the
Security Agreement Disclosure Letter, heretofore changed its name.

2.05 Pledged Shares. (a) The Initial Pledged Shares constitute 100% of the
issued and outstanding Shares of each Issuer (other than a First-Tier Foreign
Subsidiary that is not a Subsidiary Guarantor to which Section 3.02(a) applies)
beneficially owned by such Grantor on the date hereof (other than any Shares
held in a Securities Account referred to in Schedule 7 of the Security Agreement
Disclosure Letter), whether or not registered in the name of such Grantor and
(b) in the case of each Issuer that is a First Tier Foreign Subsidiary to which
Section 3.02(a) applies, (i) 65% of the issued and outstanding shares of voting
stock of such Issuer and (ii) 100% of all other issued and outstanding shares of
capital stock of whatever class of such Issuer beneficially owned by such
Grantor on the date hereof, in each case whether or not registered in

 

4



--------------------------------------------------------------------------------

the name of such Grantor. Schedule 2 of the Security Agreement Disclosure Letter
correctly identifies, as at the date hereof, the respective Issuers of the
Initial Pledged Shares and (in the case of any corporate Issuer) the respective
class and par value of such Shares and the respective number of such Shares (and
registered owner thereof) represented by each such certificate.

(b) The Initial Pledged Shares are, and all other Pledged Shares that in the
future will constitute Collateral will be, (i) duly authorized, validly
existing, fully paid and non-assessable (in the case of any Shares issued by a
corporation) and (ii) duly issued and outstanding (in the case of any equity
interest in any other entity). None of such Pledged Shares are or will be
subject to any contractual restriction, or any restriction under the charter,
bylaws, partnership agreement or other organizational instrument of the
respective Issuer thereof, upon the transfer of such Pledged Shares (except for
any such restriction contained in or expressly permitted under any Loan
Document, including any Restrictive Agreement permitted under Section 9.11 of
the Loan Agreement).

2.06 Promissory Notes. Schedule 3 of the Security Agreement Disclosure Letter
sets forth a complete and correct list of all Promissory Notes (other than any
held in a Securities Account referred to in Schedule 7 of the Security Agreement
Disclosure Letter) held by such Grantor on the date hereof.

2.07 Intellectual Property. (a) Schedules 4, 5 and 6 of the Security Agreement
Disclosure Letter, respectively, set forth a complete and correct list of all of
the following owned by such Grantor on the date hereof (or, in the case of any
supplement to said Schedules 4, 5 and 6 of the Security Agreement Disclosure
Letter, effecting a pledge thereof, as of the date of such supplement):
(i) applied for or registered Copyrights, (ii) applied for or registered
Patents, including the jurisdiction and patent number, (iii) applied for or
registered Trademarks, including the jurisdiction, trademark application or
registration number and the application or registration date, and (iv) trade
names.

(b) Except pursuant to licenses and other user agreements entered into by such
Grantor in the ordinary course of business that are listed in said Schedules 4,
5 and 6 of the Security Agreement Disclosure Letter (including as supplemented
by any supplement effecting a pledge thereof), such Grantor has done nothing to
authorize or enable any other Person to use any Copyright, Patent or Trademark
listed in said Schedules 4, 5 and 6 (as so supplemented), and all registrations
listed in said Schedules 4, 5 and 6 of the Security Agreement Disclosure Letter
(as so supplemented) are, except as noted therein, in full force and effect.

(c) Such Grantor owns and possesses the right to use all Copyrights, Patents and
Trademarks listed on Schedules 4, 5 and 6 of the Security Agreement Disclosure
Letter, respectively. To such Grantor’s knowledge, (i) except as set forth on
Schedule 4, 5 or 6 of the Security Agreement Disclosure Letter (as supplemented
by any supplement effecting a pledge thereof), there is no violation by others
of any right of such Grantor with respect to any Copyright, Patent or Trademark
listed on Schedule 4, 5 or 6 of the Security Agreement Disclosure Letter (as so
supplemented), respectively, and (ii) such Grantor is not infringing in any
respect upon any Copyright, Patent or Trademark of any other Person. No
proceedings alleging such infringement have been instituted or are pending
against such Grantor and no written claim against such Grantor has been received
by such Grantor, alleging any such violation, except as may be set forth on
Schedule 4, 5 or 6 of the Security Agreement Disclosure Letter (as so
supplemented).

 

5



--------------------------------------------------------------------------------

2.08 Deposit Accounts, Securities Accounts and Commodity Accounts. Schedule 7 of
the Security Agreement Disclosure Letter sets forth a complete and correct list
of all Deposit Accounts, Securities Accounts and Commodity Accounts of such
Grantor on the date hereof.

2.09 Commercial Tort Claims. Schedule 8 of the Security Agreement Disclosure
Letter sets forth a complete and correct list of all commercial tort claims of
such Grantor in existence on the date hereof.

2.10 Update of Schedules. Each of Schedules 1 through 8 of the Security
Agreement Disclosure Letter may be updated by Borrower from time to time to
insure the continued accuracy of the representations set forth in this Section 2
to be made on any upcoming date on which representations and warranties are made
incorporating the information in such Schedule, by Borrower providing notice
(attaching an amended and restated version of such Schedule) in accordance with
Section 13.02 of the Loan Agreement.

Section 3. Collateral.

3.01 Granting Clause. As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, each Grantor hereby pledges and grants to each Lender, each other
Secured Party and the Administrative Agent, for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under all of its personal property, in each case whether tangible or
intangible, wherever located, and whether now owned by such Grantor or hereafter
acquired and whether now existing or hereafter coming into existence, including
without limitation all of the following, but excluding all Excluded Assets
(collectively, and subject to the proviso at the end of this Section 3.01,
“Collateral”):

(a) all Accounts:

(b) all As-Extracted Collateral;

(c) all Chattel Paper and other Records;

(d) all Checks;

(e) all commercial tort claims, as defined in Section 9-102(a)(13) of the NYUCC,
arising out of the events described in Schedule 8 of the Security Agreement
Disclosure Letter;

(f) all Deposit Accounts;

(g) all Documents;

(h) all Encumbrances;

 

6



--------------------------------------------------------------------------------

(i) all Equipment;

(j) all Fixtures;

(k) all General Intangibles (including without limitation all agreements of any
kind);

(l) all Goods not otherwise described in this Section 3;

(m) all Instruments, including all Promissory Notes;

(n) all Intellectual Property (but, for the avoidance doubt, excluding all
Excluded Intellectual Property);

(o) all Inventory;

(p) all Letters of Credit and all Supporting Obligations;

(q) all Investment Property not otherwise described in this Section 3, including
all Securities, all Securities Accounts and all Security Entitlements with
respect thereto and Financial Assets carried therein, and all Commodity Accounts
and Commodity Contracts;

(r) all Pledged Shares; and

(s) all Proceeds of any of the foregoing, all Accessions to and substitutions
and replacements for, any of the Collateral, and all offspring, rents, profits
and products of any of the Collateral, and, to the extent related to any
Collateral, all books, correspondence, credit files, records, invoices and other
papers (including all tapes, cards, computer runs and other papers and documents
in the possession or under the control of such Grantor or any computer bureau or
service company from time to time acting for such Grantor);

provided, however, that, nothing set forth in this Section 3.01 or any other
provision of this Agreement or any other Loan Document shall at any time
constitute the grant of a security interest in, or a Lien on, any Excluded
Asset, none of which shall constitute Collateral.

3.02 First-Tier Foreign Subsidiary; Certain Leases and Licenses. Notwithstanding
anything herein to the contrary, in no event shall the Collateral include, and
each Grantor shall not be deemed to have granted a security interest in, any of
such Grantor’s right, title or interest in:

(a) any of the outstanding voting capital stock or other ownership interests of
a First-Tier Foreign Subsidiary that is not a Grantor in excess of 65% of the
voting power of all classes of capital stock or other ownership interests of
such Controlled Foreign Corporation entitled to vote; provided that
(i) immediately upon the amendment of the Code to allow the pledge of a greater
percentage of the voting power of capital stock or other ownership interests in
a First-Tier Foreign Subsidiary without adverse tax consequences, the Collateral
shall include, and each Grantor shall be deemed to have granted a security
interest in, such greater percentage of capital stock or other ownership
interests of each First-Tier Foreign Subsidiary in which it has

 

7



--------------------------------------------------------------------------------

any interest and (ii) if no adverse tax consequences to the applicable Grantor
shall arise or exist in connection with the pledge of any such First-Tier
Foreign Subsidiary, the Collateral shall include, and the applicable Grantor
shall be deemed to have granted a security interest in, all of the capital stock
or other ownership interests of such First-Tier Foreign Subsidiary held by such
Grantor; or

(b) any lease, license, contract or agreement to which any Grantor is a party,
in each case, if and only if, and solely to the extent that, (A) the grant of a
security interest therein shall constitute or result in a breach, termination or
default or invalidity thereunder or thereof (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity) and (B) such lease, license, contract or agreement (1) is
an “off the shelf” license of intellectual property that is not material to the
operation of the business of the applicable Grantor or which can be replaced
without a material expenditure, or (2) is executed by the applicable Grantor
after the date hereof (provided that the applicable Grantor, prior to entering
into or obtaining such lease, license, contract or agreement, used commercially
reasonable efforts to permit the collateral assignment thereof but was
unsuccessful in obtaining such permission); provided that immediately upon the
time at which the consequences described in the foregoing clause (A) shall no
longer exist, the Collateral shall include, and the applicable Grantor shall be
deemed to have granted a security interest in, all of such Grantor’s right,
title and interest in such lease, license, contract or agreement.

Section 4. Further Assurances; Remedies. In furtherance of the grant of the
security interest pursuant to Section 3, the Grantors hereby jointly and
severally agree with the Secured Parties as follows:

4.01 Delivery and Other Perfection. Each Grantor shall promptly from time to
time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or desirable in the
reasonable judgment of the Majority Lenders to create, preserve, perfect,
maintain the perfection of or validate the security interest granted pursuant
hereto or to enable the Secured Parties to exercise and enforce their rights
hereunder with respect to such security interest, and without limiting the
foregoing, shall:

(a) if any of the Pledged Shares, Investment Property or Financial Assets
constituting part of the Collateral are received by the Grantor, forthwith
(x) deliver to the Administrative Agent the certificates or instruments
representing or evidencing the same, duly endorsed in blank or accompanied by
such instruments of assignment and transfer in such form and substance as the
Administrative Agent may request, all of which thereafter shall be held by the
Administrative Agent, pursuant to the terms of this Agreement, as part of the
Collateral and (y) take such other action as the Administrative Agent may deem
reasonably necessary or appropriate to duly record or otherwise perfect the
security interest created hereunder in such Collateral;

(b) promptly from time to time deliver to the Administrative Agent any and all
Instruments constituting part of the Collateral, endorsed and/or accompanied by
such instruments of assignment and transfer in such form and substance as the
Administrative Agent

 

8



--------------------------------------------------------------------------------

may request; provided that (other than in the case of the Promissory Notes
described in Schedule 3 of the Security Agreement Disclosure Letter) until the
occurrence of an Event of Default that has not been waived in writing by the
Majority Lenders in accordance with the Loan Agreement, such Grantor may retain
for collection in the ordinary course any Instruments received by such Grantor
in the ordinary course of business and the Administrative Agent shall, promptly
upon request of such Grantor, make appropriate arrangements for making any
Instrument delivered by such Grantor available to such Grantor for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent requested by the Administrative Agent, against trust receipt or like
document);

(c) promptly from time to time enter into such control agreements, each in form
and substance acceptable to the Majority Lenders, as may be required to perfect
the security interest created hereby in any and all Deposit Accounts, Investment
Property, Electronic Chattel Paper and Letter Of Credit Rights, and will
promptly furnish to the Administrative Agent true copies thereof;

(d) promptly from time to time upon the request of the Administrative Agent,
(i) execute and deliver such short-form security agreements as the Majority
Lenders may deem necessary or desirable to protect the interests of the Secured
Parties in respect of that portion of the Collateral consisting of Intellectual
Property, and (ii) take such other action as the Majority Lenders may deem
reasonably necessary or appropriate duly to record or otherwise perfect the
security interest created hereunder in that portion of the Collateral consisting
of Intellectual Property registered or located outside of the United States;

(e) upon no less than five (5) Business Days’ notice from the Administrative
Agent, cause the Secured Parties to be listed as the lienholder on any
certificate of title or ownership covering any Motor Vehicle (other than Motor
Vehicles constituting Inventory) and within 120 days of such request deliver
evidence of the same to the Administrative Agent;

(f) keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the Majority
Lenders may require in order to reflect the security interests granted by this
Agreement;

(g) permit representatives of the Secured Parties, upon reasonable (but no less
than five (5) Business Days) notice, at any time during normal business hours to
inspect and make abstracts from its books and records pertaining to the
Collateral, and permit representatives of the Secured Parties to be present at
such Grantor’s place of business to receive copies of communications and
remittances relating to the Collateral, and forward copies of any notices or
communications received by such Grantor with respect to the Collateral, all in
such manner as the Majority Lenders may require; and

(h) (i) promptly from time to time upon the request of the Majority Lenders, use
commercially reasonable efforts to execute and deliver such real property
security documents, landlord consents and collateral access agreements with
respect to real Property owned or leased (as tenant) by such Grantor in the
United States, (ii) obtain a bailee waiver or other agreement from the lessor of
each leased property, the mortgageor of owned property or bailee of consignee
with respect to any warehouse, processor, converted facility or other location

 

9



--------------------------------------------------------------------------------

where Collateral in excess of $250,000 is stored or located at such individual
location and (iii) cause to be recorded in the appropriate real property records
such documents delivered pursuant to this Section 4.01(h) as the Administrative
Agent may deem necessary or appropriate.

4.02 Other Financing Statements or Control. Except as otherwise permitted under
the Loan Documents, no Grantor shall (a) file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to any of the Collateral in
which the Secured Parties or any holder of a Permitted Priority Lien are not
named as the sole secured parties (except to the extent that such financing
statement or instrument relates to a Permitted Lien), or (b) cause or permit any
Person other than the Administrative Agent or the Secured Parties or any holder
of a Lien permitted under Section 9.02(c) of the Loan Agreement to have
“control” (as defined in Section 9-104, 9-105, 9-106 or 9-107 of the NYUCC) of
any Deposit Account, Securities Account, Commodity Account, Electronic Chattel
Paper, Investment Property or Letter Of Credit Right constituting part of the
Collateral.

4.03 Preservation of Rights. The Secured Parties shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

4.04 Special Provisions Relating to Certain Collateral. (a) Pledged Shares.

(i) The Grantors will cause the Pledged Shares to constitute at all times
(1) 100% of the total number of Shares of each Issuer (other than a Controlled
Foreign Corporation to which Section 3.02(a) applies) then outstanding owned by
the Grantors and (2) in the case of any Issuer that is a Controlled Foreign
Corporation to which Section 3.02(a) applies, 65% of the total number of shares
of voting stock of such Issuer and 100% of the total number of shares of all
other classes of capital stock of such Issuer then issued and outstanding owned
by the Grantors.

(ii) Until the occurrence of an Event of Default that has not been waived in
writing by the Majority Lenders in accordance with the Loan Agreement, the
Grantors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Pledged Shares for all purposes not
inconsistent with the terms of this Agreement, the other Loan Documents or any
other instrument or agreement referred to herein or therein, provided that the
Grantors jointly and severally agree that they will not vote the Pledged Shares
in any manner that is inconsistent with the terms of this Agreement, the other
Loan Documents or any such other instrument or agreement; and the Administrative
Agent and Secured Parties shall execute and deliver to the Grantors or cause to
be executed and delivered to the Grantors all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Grantors may reasonably request for the purpose of enabling the Grantors to
exercise the rights and powers that it is entitled to exercise pursuant to this
Section 4.04(a)(ii).

(iii) Until the occurrence of an Event of Default that has not been waived in
writing by the Majority Lenders in accordance with the Loan Agreement, the
Grantors shall be entitled to receive and retain any dividends, distributions or
proceeds on the Pledged Shares paid in cash out of earned surplus.

 

10



--------------------------------------------------------------------------------

(iv) After the occurrence of an Event of Default that has not been waived in
writing by the Majority Lenders in accordance with the Loan Agreement, whether
or not the Secured Parties or any of them exercises any available right to
declare any Secured Obligations due and payable or seeks or pursues any other
relief or remedy available to them under applicable law or under this Agreement,
the other Loan Documents or any other agreement relating to such Secured
Obligation, all dividends and other distributions on the Pledged Shares shall be
paid directly to the Administrative Agent for distribution to the Secured
Parties and retained by them as part of the Collateral, subject to the terms of
this Agreement, and, if the Administrative Agent shall so request in writing,
the Grantors jointly and severally agree to execute and deliver to the
Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
waived in writing by the Majority Lenders in accordance with the Loan Agreement,
any such dividend or distribution theretofore paid to the Administrative Agent
shall, upon request of the Grantors (except to the extent theretofore applied to
the Secured Obligations), be returned by the Administrative Agent to the
Grantors.

(b) Intellectual Property. (i) For the purpose of enabling the Secured Parties
to exercise rights and remedies under Section 4.05 at such time as the Secured
Parties shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Grantor hereby grants to the Administrative Agent, to the
extent assignable, an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, and the right
to assign, license or sublicense, any of the Intellectual Property now owned or
hereafter acquired by such Grantor, wherever the same may be located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.

(ii) Notwithstanding anything contained herein to the contrary, but subject to
any provision of the Loan Documents that limits the rights of any Grantor to
dispose of its property, until the occurrence of an Event of Default that has
not been waived in writing by the Majority Lenders in accordance with the Loan
Agreement, the Grantors will be permitted to exploit, use, enjoy, protect,
defend, enforce, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of the
business of the Grantors. In furtherance of the foregoing, until the occurrence
of an Event of Default that has not been waived in writing by the Majority
Lenders in accordance with the Loan Agreement, the Secured Parties or the
Administrative Agent shall from time to time, upon the request of the respective
Grantor, execute and deliver any instruments, certificates or other documents,
in the form so requested, that the Grantors shall have certified are appropriate
in its judgment to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to Section 4.04(b)(i) as to any
specific Intellectual Property). Further, upon the payment in full of all of the
Secured Obligations (other than contingent indemnification obligations for which
no claim has been made) or earlier expiration of this Agreement or release of
the Collateral, the Administrative Agent shall grant back to the Grantors the
license granted pursuant to Section 4.04(b)(i). The exercise of rights and
remedies under Section 4.05 by the Secured Parties shall not terminate the
rights of the holders of any licenses, covenants not to sue or sublicenses
theretofore granted by the Grantors in accordance with the first sentence of
this Section 4.04(b)(ii).

 

11



--------------------------------------------------------------------------------

(c) Chattel Paper. The Grantors will (i) deliver to the Administrative Agent
each original of each item of Chattel Paper at any time constituting part of the
Collateral, and (ii) cause each such original and each copy thereof to bear a
conspicuous legend, in form and substance satisfactory to the Administrative
Agent, indicating that such Chattel Paper is subject to the security interest
granted hereby and that purchase of such Chattel Paper by a Person other than a
Secured Party without the consent of the Majority Lenders would violate the
rights of the Secured Parties.

(d) Agreements. Each Grantor shall ensure that each Material Agreement entered
into after the date hereof (i) may be collaterally assigned to secure the
Secured Obligations, (ii) may, in the event of any exercise of remedies
hereunder, be assigned to a purchaser in a foreclosure sale of all or any
portion of the Collateral (subject to assumption by such purchaser of all
obligations under such Material Agreement), (iii) except with respect to (A) the
Amended and Restated Clinical Development and License Agreement, dated
November 2, 2016, among CDC V, LLC, Borrower, Arius, Arius Two and NB Athyrium
LLC and (B) the Termination and Revenue Sharing-Agreement, dated May 11, 2016 by
and among Borrower, Arius, and Meda AB, does not contain any provision which
restricts or penalizes the granting of a security interest in such Material
Agreement or the assignment of such Material Agreement upon the sale or other
disposition of all or a portion of a product to which such Material Agreement
relates; and (vi) permits the disclosure of all information to be provided
thereunder to Administrative Agent and Lenders, to any assignee or prospective
assignee described in the foregoing clause (ii), to any assignee or prospective
assignee of Administrative Agent or any Secured Party, and to any company in the
business of purchasing or financing financial assets. The provisions described
in the preceding sentence need not be included directly in such Material
Agreement, but may be agreed by the applicable Material Agreement counterparty
in a separate letter agreement.

4.05 Remedies. (a) Rights and Remedies Generally upon Event of Default. Upon the
occurrence of an Event of Default that has not been waived in writing by the
Majority Lenders in accordance with the Loan Agreement, the Secured Parties
shall have all of the rights and remedies with respect to the Collateral of a
secured party under the NYUCC (whether or not the Uniform Commercial Code is in
effect in the jurisdiction where the rights and remedies are asserted) and such
additional rights and remedies to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Secured Parties were the sole and absolute owner thereof
(and each Grantor agrees to take all such action as may be appropriate to give
effect to such right). Upon the occurrence of an Event of Default that has not
been waived in writing by the Majority Lenders in accordance with the terms of
the Loan Agreement, the Administrative Agent may exercise, on behalf of all the
Secured Parties, such rights and remedies of the Secured Parties described
above; and without limiting the foregoing:

(i) the Administrative Agent may, in their name or in the name of any Grantor or
otherwise, demand, sue for, collect or receive any money or other property at
any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so;

 

12



--------------------------------------------------------------------------------

(ii) the Administrative Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;

(iii) the Administrative Agent may require the Grantors to notify (and each
Grantor hereby authorizes the Administrative Agent to so notify) each account
debtor in respect of any Account, Chattel Paper or General Intangible, and each
obligor on any Instrument, constituting part of the Collateral that such
Collateral has been assigned to the Secured Parties hereunder, and to instruct
that any payments due or to become due in respect of such Collateral shall be
made directly to the Administrative Agent or as it may direct (and if any such
payments, or any other Proceeds of Collateral, are received by any Grantor they
shall be held in trust by such Grantor for the benefit of the Secured Parties
and as promptly as possible remitted or delivered to the Administrative Agent
for application as provided herein);

(iv) the Administrative Agent may require the Grantors to assemble the
Collateral at such place or places, convenient to the Secured Parties and the
Grantors, as the Administrative Agent may direct;

(v) the Administrative Agent may require the Grantors to cause the Pledged
Shares to be transferred of record into the name of the Administrative Agent or
its nominee (and the Administrative Agent agrees that if any of such Pledged
Shares is transferred into its name or the name of its nominee, the
Administrative Agent will thereafter promptly give to the respective Grantor
copies of any notices and communications received by it with respect to such
Pledged Shares); and

(vi) the Administrative Agent may sell, lease, assign or otherwise dispose of
all or any part of the Collateral, at such place or places as the Administrative
Agent deems best, and for cash or for credit or for future delivery (without
thereby assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required by applicable statute and
cannot be waived), and the Secured Parties, the Administrative Agent or anyone
else may be the purchaser, lessee, assignee or recipient of any or all of the
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of the Grantors, any such demand, notice and right or
equity being hereby expressly waived and released. In the event of any sale,
assignment, or other disposition of any of the Collateral consisting of
Trademarks, the goodwill connected with and symbolized by the Trademarks subject
to such disposition shall be included. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the sale may
be so adjourned.

(vii) The Proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of any license granted to the
Administrative Agent in Section 4.04(b), shall be applied in accordance with
Section 4.09.

 

13



--------------------------------------------------------------------------------

(b) Certain Securities Act Limitations. The Grantors recognize that, by reason
of certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws, the Administrative Agent may be compelled,
with respect to any sale of all or any part of the Collateral, to limit
purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Grantors acknowledge that any such private
sales may be at prices and on terms less favorable to the Administrative Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.

(c) Notice. The Grantors agree that to the extent the Administrative Agent is
required by applicable law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten (10) Business Days’ notice shall be deemed to
constitute reasonable prior notice.

(d) No Assumption of Obligations. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, the Secured Parties are
not assuming any liability or obligation of any Grantor or any of its Affiliates
of whatever nature, whether presently in existence or arising or asserted
hereafter. All such liabilities and obligations shall be retained by and remain
obligations and liabilities of the applicable Grantor and/or its Affiliates, as
the case may be. Without limiting the foregoing, the Secured Parties are not
assuming and shall not be responsible for any liabilities or Claims of any
Grantor or its Affiliates, whether present or future, absolute or contingent and
whether or not relating to a Grantor, the Obligor Intellectual Property, and/or
the Material Agreements, and each Grantor shall indemnify and save harmless the
Secured Parties from and against all such liabilities, Claims and Liens.

4.06 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 4.05 are insufficient to cover the costs
and expenses of such realization and the indefeasible payment in full in cash of
the Secured Obligations (other than contingent indemnification obligations for
which no claim has been made), the Grantors shall remain liable for any
deficiency.

4.07 Locations; Names, Etc. No Grantor shall (i) change its location (as defined
in Section 9-307 of the NYUCC), (ii) change its name from the name shown as its
current legal name on Schedule 1 of the Security Agreement Disclosure Letter, or
(iii) agree to or authorize any modification of the terms of any item of
Collateral that would result in a change thereof from one Uniform Commercial
Code category to another such category (such as from a General Intangible to
Investment Property), if the effect thereof would be to result in a loss of
perfection of, or diminution of priority for, the security interests created
hereunder in such item of Collateral, or the loss of control (within the meaning
of Section 9-104, 9-105, 9-106 or 9-107 of the NYUCC) over such item of
Collateral, unless in each case fifteen (15) days’ prior written notice has been
provided to the Administrative Agent and such change is not otherwise restricted
by the terms of any Loan Document. No Grantor shall store its Collateral with an
aggregate value in excess of $250,000 at any time with a bailee, consignee, or
similar party, except for such bailees, consignees and similar parties as are
disclosed on Annex I, unless in each case fifteen (15) days’ prior written
notice has been provided to the Administrative Agent.

 

14



--------------------------------------------------------------------------------

4.08 Private Sale. The Secured Parties shall incur no liability as a result of
the sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 4.05 conducted in a commercially reasonable manner. Each Grantor hereby
waives any claims against the Administrative Agent, the Secured Parties or any
of them arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Secured Obligations, even if the Administrative Agent, the Secured Parties or
any of them accepts the first offer received and does not offer the Collateral
to more than one offeree.

4.09 Application of Proceeds. Except as otherwise herein expressly provided and
except as provided below in this Section 4.09, the Proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto,
and any other cash at the time held by the Administrative Agent or the Secured
Parties under this Section 4, shall be applied by the Administrative Agent or
the Secured Parties (as the case may be):

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out of pocket costs and expenses of the
Secured Parties and the fees and expenses of their agents and counsel, and all
expenses incurred and advances made by the Secured Parties in connection
therewith;

Next, to the indefeasible payment in full of the Secured Obligations (other than
contingent indemnification obligations for which no claim has been made) in such
order as the Secured Parties in their sole discretion shall determine; and

Finally, to the payment to respective Grantor, or its successors or assigns, or
as a court of competent jurisdiction may direct, of any surplus then remaining.

4.10 Attorney in Fact. Without limiting any rights or powers granted by this
Agreement to the Secured Parties, upon the occurrence of an Event of Default
that has not been waived in writing by the Majority Lenders in accordance with
the Loan Agreement, the Administrative Agent (and any of its officers, employees
or agents) hereby is appointed the attorney in fact of each Grantor for the
purpose of carrying out the provisions of this Section 4 and taking any action
and executing any instruments that the Administrative Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment as attorney in
fact is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, so long as the Administrative Agent shall be
entitled under this Section 4 to make collections in respect of the Collateral,
the Administrative Agent shall have the right and power to receive, endorse and
collect all checks made payable to the order of any Grantor representing any
dividend, payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same.

4.11 Perfection and Recordation. Each Grantor authorizes the Secured Parties to
file Uniform Commercial Code financing statements describing the Collateral as
“all assets” or “all personal property and fixtures” of such Grantor (provided
that no such description shall be deemed to modify the description of Collateral
set forth in Section 3).

 

15



--------------------------------------------------------------------------------

4.12 Termination. When all Secured Obligations (other than contingent
indemnification obligations for which no claim has been made) shall have been
indefeasibly paid in full in cash or otherwise waived in writing by the Lenders,
this Agreement automatically shall terminate, and the Secured Parties shall,
upon request of Grantors, cause to be assigned, transferred and delivered,
against receipt but without any recourse, warranty or representation whatsoever,
any remaining Collateral and money received in respect thereof, to or on the
order of the respective Grantor and to be released and canceled all licenses and
rights referred to in Section 4.04(b), in each case, at Grantors’ sole expense.
The Secured Parties shall also, at the expense of such Grantor, execute and
deliver to such Grantor upon such termination such Uniform Commercial Code
termination statements, certificates for terminating the liens on the Motor
Vehicles and such other documentation as shall be reasonably requested by the
respective Grantor to effect the termination and release of the liens on the
Collateral as required by this Section 4.12, in each case, at Grantors’ sole
expense.

4.13 Further Assurances. Each Grantor agrees that, from time to time upon the
written request of the Administrative Agent, such Grantor will execute and
deliver such further documents and do such other reasonable acts and things as
the Administrative Agent may request in order fully to effect the purposes of
this Agreement and take all further action that may be required under applicable
law (including the laws of each jurisdiction in which each Grantor or any of its
Subsidiaries is organized), or that the Administrative Agent may reasonable
request, in order to grant, preserve, protect and perfect the validity and
priority of the Liens created or intended to be created by the Loan Documents.
Each Grantor will promptly cause any subsequently acquired or organized
Subsidiary to take such action as shall be necessary to ensure that it is a
“Subsidiary Guarantor” in accordance with Section 8.12 of the Loan Agreement and
enter into such other security agreements and take such other actions as may be
required or reasonably requested by the Administrative Agent for the Secured
Parties to have a valid first priority Lien on and security interest in all of
the assets of such Subsidiary. In addition, from time to time, each Grantor
will, at its cost and expense, promptly secure the Secured Obligations by
pledging or creating, or causing to be pledged or created, perfected Liens with
respect to such of its assets and properties as the Administrative Agent shall
designate, it being agreed that it is the intent of the parties that the Secured
Obligations shall be secured by, among other things, substantially all of the
assets of the Grantors (including Collateral acquired subsequent to the Closing
Date). Such Liens will be created under the Loan Documents in form and substance
satisfactory to the Administrative Agent and each Grantor shall deliver or cause
to be delivered to the Administrative Agent all such instruments and documents
as the Administrative Agent shall reasonably request to evidence compliance with
this Section 4.13. The Secured Parties shall release any lien covering any asset
that has been disposed of in accordance with the provisions of the Loan
Documents.

Section 5. Miscellaneous.

5.01 Notices. All notices, requests, consents and demands hereunder shall be
delivered in accordance with Section 13.02 of the Loan Agreement.

 

16



--------------------------------------------------------------------------------

5.02 No Waiver. No failure on the part of any Secured Party to exercise, and no
course of dealing with respect to, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by any Secured Party of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

5.03 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Grantor and the
Majority Lenders (unless the consent of a different group of Persons is required
in accordance with Section 13.04 of the Loan Agreement).

5.04 Expenses.

(a) The Grantors shall pay or reimburse the Administrative Agent and the Secured
Parties for costs and expenses in accordance with Section 13.03 of the Loan
Agreement.

(b) The Grantors shall hereby indemnify the Secured Parties, their Affiliates,
and their respective directors, officers, employees, attorneys, agents, advisors
and controlling parties in accordance with Section 13.03(b) of the Loan
Agreement.

5.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Grantor, the
Administrative Agent and the Secured Parties (provided that no Grantor shall
assign or transfer its rights or obligations hereunder unless consented to in
writing by the Majority Lenders in accordance with the Loan Agreement).

5.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (.pdf) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

5.07 Governing Law; Submission to Jurisdiction; Etc. (a) Governing Law. This
Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed in accordance with, the law of the State of New York,
without regard to principles of conflicts of laws that would result in the
application of the laws of any other jurisdiction; provided that Section 5-1401
of the New York General Obligations Law shall apply.

(b) Submission to Jurisdiction. Each Grantor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5.07(b) is for the benefit of the
Secured Parties only and, as a result, no Secured Party shall be prevented from
taking proceedings in any other courts with jurisdiction. To the extent allowed
by applicable Laws, the Secured Parties may take concurrent proceedings in any
number of jurisdictions.

 

17



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each Grantor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which such Grantor is or may be subject, by suit upon judgment.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 5.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

5.08 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.08.

5.09 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

5.10 Agents and Attorneys in Fact. The Secured Parties may employ agents and
attorneys in fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys in fact selected by it
in good faith.

5.11 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

5.12 Additional Grantors. Additional Persons may from time to time after the
date of this Agreement become Grantors under this Agreement by executing and
delivering to the

 

18



--------------------------------------------------------------------------------

Administrative Agent a supplemental agreement (together with all schedules
thereto, a “Joinder”) to this Agreement, in substantially the form attached
hereto as Exhibit A. Accordingly, upon the execution and delivery of any such
Joinder by any such Person, such Person shall automatically and immediately, and
without any further action on the part of any Person, become a “Grantor” under
and for all purposes of this Agreement, and each of the Schedules hereto shall
be supplemented in the manner specified in such Joinder. In addition, upon the
execution and delivery of any such Joinder, the new Grantor makes the
representations and warranties set forth in Section 2.

[SIGNATURE PAGES FOLLOW]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC., as Grantor By   /s/ Mark A. Sirgo  
Name:    Mark A. Sirgo   Title: President and CEO ARIUS PHARMACEUTICALS, INC.,
as Grantor By   /s/ Mark A. Sirgo   Name:    Mark A. Sirgo   Title: President
and CEO ARIUS TWO, INC., as Grantor By   /s/ Mark A. Sirgo   Name:    Mark A.
Sirgo   Title: President and CEO

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

CRG SERVICING LLC, as Administrative Agent By   /s/ Nathan Hukill Name: Nathan
Hukill Title: Authorized Signatory

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

to Security Agreement

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT dated as of [                    ] by [NAME OF ADDITIONAL
GRANTOR], a [                    ] corporation (the “Additional Grantor”), in
favor of each Lender, each other Secured Party (each as defined in the Loan
Agreement referred to below) and CRG SERVICING LLC, as administrative agent and
collateral agent (in such capacities, together with its successors and assigns,
the “Administrative Agent”) for the Secured Parties.

A. Reference is made to (i) the Term Loan Agreement, dated as of February 21,
2017 (as amended, supplemented, restated, extended, renewed or replaced from
time to time, the “Loan Agreement”), among BIODELIVERY SCIENCES INTERNATIONAL,
INC., a Delaware corporation (“Borrower”), the other Grantors party thereto, the
Lenders from time to time party thereto and the Administrative Agent, and
(ii) the Security Agreement, dated as of February 21, 2017, 2017 (as amended,
supplemented, restated, extended, renewed or replaced from time to time, the
“Security Agreement”; capitalized terms used herein by not defined shall have
the meaning ascribed to such terms therein), among the Grantors party thereto
and the Administrative Agent.

B. Section 5.12 of the Security Agreement provides that additional Persons may
from time to time after the date of the Security Agreement become Grantors under
the Security Agreement by executing and delivering to the Secured Parties a
supplemental agreement to the Security Agreement in the form of this Joinder.

C. To induce the Secured Parties to maintain the term loans pursuant to the Loan
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Additional Grantor has agreed
to execute and deliver (i) a Guarantee Assumption Agreement under the Loan
Agreement, and (ii) this Joinder to the Secured Parties.

The Additional Grantor hereby agrees to become a “Grantor” for all purposes of
the Security Agreement (and hereby supplements each of the Schedules to the
Security Agreement in the manner specified in Appendix A hereto). Without
limitation, as collateral security for the payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations (other
than contingent indemnification obligations for which no claim has been made),
the Additional Grantor hereby pledges and grants to the Secured Parties as
provided in Section 3 of the Security Agreement a security interest in all of
the Additional Grantor’s right, title and interest in, to and under the
Collateral of the Additional Grantor, in each case whether tangible or
intangible, wherever located, and whether now owned by the Additional Grantor or
hereafter acquired and whether now existing or hereafter coming into existence.
In addition, the Additional Grantor hereby makes the representations and
warranties set forth in Section 2 of the Security Agreement, with respect to
itself and its obligations under this Agreement, as if each reference in such
Sections to the Loan Documents included reference to this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has caused this Joinder Agreement to
be duly executed and delivered as of the day and year first above written.

 

[INSERT NAME OF ADDITIONAL GRANTOR], as Grantor By       Name:   Title:

 

CRG SERVICING LLC, as Administrative Agent   By       Name: Nathan Hukill  
Title: Authorized Signatory